Moyer, C.J.,
dissenting. I respectfully dissent from the majority opinion. Even assuming this case is not distinguishable from State ex rel. Luckey v. Etheridge (1992), 62 Ohio St.3d 404, 583 N.E.2d 960, we should not ignore the notice provided on July 18,1988, even though it was not in time for the 1988-1989 school year. The July 18,1988 notice advised Donaldson of the board’s intent not to reemploy him, and it came before the last day of March 1989, the year in which his 1988-1989 contract expired. Thus, this notice was timely with respect to the 1989-1990 school year and should be considered sufficient under R.C. 3319.02(C) to sever his employment for the purpose of that year and each year thereafter. The majority decision gives Donaldson a windfall at the expense of the taxpayers of the Athens City School District.
Wright, J., concurs in the foregoing dissenting opinion.